DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (i.e., a single and specific condition/disorder/disease to be treated as an ophthalmic disorder); and Species B (i.e., a single and specific peptide ligand as the structure depicted in claim 25) in the reply filed on April 21, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that notwithstanding the obviousness-type double patenting rejection, the elected species B is free of the art.  Thus, the Examiner extended the search to include a peptide ligand as indicated below in the rejections.  Moreover, in light of the Examiner’s search, Species A is expanded to include impaired retinal vessel permeability.  

Status of Claims
Claims 1-17 were originally filed on August 7, 2020. 
The amendment received on December 1, 2020, canceled claims 1-17; and added new claims 18-37.  The amendment received on April 21, 2022, amended claims 29 and 34.
Claims 18-37 are currently pending and claims 18-20 and 34-37 are under consideration as claims 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2022.

Priority
The present application is a divisional of U.S. Application No. 16/013,795, filed on June 20, 2018, which is a continuation of U.S. Application No. 14/781,294, filed September 29, 2015, which claims status as a 371 (National Stage) of PCT/EP2014/057440 filed April 11, 2014, and claims priority under 119(a)-(d) to British Application No. 1306623.8 filed on April 11, 2013. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for British Application No. 1306623.8 in U.S. Application No. 14/781,294, which papers have been placed of record in the file.  Please note that the British application is in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on October 29, 2020 is being considered by the examiner. 


Drawings
The drawings; in particular, Figure 22 is objected to because of the following reason:
The drawings have a line quality that is too light to be reproduced (weight of all lines and letters must be heavy enough to permit adequate reproduction) or text that is illegible (reference characters, sheet numbers, and view numbers must be plain and legible) see 37 CFR 1.84(l) and (p)(1)); See Figure 22.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Comment
Although not being examined, in order to advance prosecution, the Examiner would like to suggest that the specific peptide ligand structure in claim 25 be reproduced such that the chemical bonds are clearly indicated.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 34-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the suppression or treatment of impaired retinal vessel permeability in a patient in need thereof by administering a therapeutically effective amount of the peptide ligand specific for human plasma kallikrein depicted in instant claim 18, does not reasonably provide enablement for (1) the prevention of any ophthalmic disorders and/or retinal vessel permeability in a patient in need thereof by administering a therapeutically effective amount of the peptide ligand specific for any human kallikrein depicted in instant claim 18; (2) the suppression or treatment of any ophthalmic disorder in a patient in need thereof by administering a therapeutically effective amount of the peptide ligand specific for any human kallikrein depicted in instant claim 18; and (3) the suppression or treatment of impaired retinal vessel permeability by administering a therapeutically effective amount of the peptide ligand specific for human tissue kallikrein depicted in instant claim 18.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 18-20 and 34-37 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the patient is suffering from an ophthalmic disorder and/or impaired retinal vessel permeability or at risk of suffering from an ophthalmic disorder and/or impaired retinal vessel permeability in claim 18 by administering a therapeutically effective amount of a peptide ligand specific for human plasma kallikrein wherein the peptide comprises a polypeptide comprising three reactive groups, separated by two loop sequences, and a molecular scaffold which forms covalent bonds with the reactive groups of the polypeptide such that two polypeptide loops are formed on the molecular scaffold, wherein the loops of the peptide ligand comprise five amino acids and wherein the polypeptide comprise the motif GrX1X2X3X4X5GrX6X7X8X9X10Gr wherein X1 and X9 are any amino acid, X2 is Trp or Phe, X3 is proline or azetidine carboxylic acid, X4 is alanine or tyrosine, X5 is Arg, N-methyl Arg, HomoArg, or guanidylphenylalanine, X6 is Tyr, Leu or Ala, X7 is His, X8 is Gln or Thr, X10 is Leu, and Gr represents Cys, and wherein one or more peptides bonds are replaced by a ΨCH2NH (hereinafter referred to as the “peptide ligand”), Applicants do not provide any evidence in the specification that the peptide ligand can prevent any ophthalmic disorders and/or impaired retinal vessel permeability, that the peptide ligand can suppress or treat any ophthalmic disorder, and that the peptide ligand can suppress or treat impaired retinal vessel permeability where the peptide ligand is specific for a human kallikrein other than plasma kallikrein.  
Regarding preventing an ophthalmic disorder and/or impaired retinal vessel permeability, it is noted that the instant specification defines “prevention” as involving administration of the protective composition prior to the induction of the disease (See instant specification, pg. 31, 4th paragraph).  As such, if the composition is administered to a patient prior to the patient developing and/or having the ophthalmic disorder and/or impaired retinal vessel permeability, it would follow that “preventing” an ophthalmic disorder and/or retinal vessel permeability encompasses 100% prevention of an ophthalmic disorder and/or impaired retinal vessel permeability, i.e., the patient not developing and/or having the ophthalmic disorder and/or impaired retinal vessel permeability.  Therefore, the scope of the claimed method encompasses 100% prevention of any ophthalmic disorder and/or impaired retinal vessel permeability.
Regarding the scope of the ophthalmic disorder and/or impaired retinal vessel permeability, it is noted that an ophthalmic disorder encompasses any of the diseases or disorders that affect the human eye (See “Eye disease”, Britannica Online, available online at https://www.britannica.com/science/eye-disease, 45 pages (accessed on 4/28/22) at pg. 1, 1st paragraphs).  As such, the claimed method encompasses preventing, suppressing, or treating any disease or disorder that affects the eye.  The instant specification and instant claim 37 provides a large list of disorders that are encompassed as an ophthalmic disorder (See instant specification, pg. 34, 1st paragraph; claim 37) (notwithstanding the 112(b) rejection over claim 37 below).  However, the instant specification also distinguishes between back-of-eye diseases, front-of-eye diseases, and disorders associated with excessive vascular permeability and/or edema in the eye (See instant specification, pg. 34, last paragraph to pg. 36, 1st paragraph).  The American Academy of Ophthalmology teaches the structure of the human eye depicting the back and front of the eye (See “Fovea”, Am. Acad. Ophthalmol., available online at www.aao.org/eye-health/anatomy/fovea, 2 pages (2017)).
Back-of-eye diseases include diseases affecting among other the retina, macular, fovea in the posterior region of the eye (See instant specification, pg. 34, last paragraph).  Examples include macular oedema such as clinical macular oedema or angiographic cystoid macular oedema arising from various etiologies such as diabetes, exudative macular degeneration and macular oedema arising from laser treatment of the retina, age-related macular degeneration, retinopathy of prematurity (i.e., retrolental fibroplasia), retinal ischemia and choroidal neovascularization, retinal diseases such as diabetic retinopathy, diabetic retinal oedema, retinal detachment, senile macular degeneration due to sub-retinal neovascularization, and myopic retinopathy, inflammatory diseases, uveitis associated with neoplasms such as retinoblastoma or pseudoglioma, neovascularization following vitrectomy, vascular diseases such as retinal ischemia, choroidal vascular insufficiency, choroidal thrombosis, and retinopathies resulting from carotid artery ischemia, and neovascularization of the optic nerve (See instant specification, pg. 34, last paragraph to pg. 35, 1st paragraph) (See also Intl. Centre for Eye Health, “Diseases at the back of the eye”, available online at www.ncbi.nlm.nih.gov/pmc/articles/PMC4477814/pdf/jceh_27_88_70.pdf, 2 pages (2014): teaching that age-related macular degeneration (AMD), open-angle glaucoma, and diabetic retinopathy (DR) are back of the eye diseases).  
Front-of-eye diseases include diseases affecting predominantly the tissues at the front-of-eye such as the cornea, iris, ciliary body, conjunctiva, etc. (See instant specification, pg. 35, 2nd paragraph).  Examples include corneal neovascularization due to inflammation, transplantation, developmental hypoplasia of the iris, corneal diseases or opacifications with an exudative or inflammatory component, neovascularization due to penetration of the eye or contusive ocular injury, chronic uveitis, anterior uveitis, inflammatory conditions resulting from surgeries such as LASIK, LASEK, refractive surgery, IOL implantation, irreversible corneal oedema as a complication of cataract surgery, oedema as a result of insult or trauma, inflammation, conjunctivitis, keratoconjunctivitis, iridocyclitis, iritis, scleritis, episcleritis, infectious keratitis, superficial punctuate keratitis, keratoconus, posterior polymorphous dystrophy, Fuch’s dystrophies, aphakic and pseudophakic bullous keratopathy, corneal oedema, scleral disease, ocular cicatrcial pemphigoid, pars planitis, Posner Schlossman syndrome, Behcet’s disease, Vogt-Koyanagi-Harada syndrome, hypersensitivity reactions, ocular surface disorders, conjunctival oedema, toxoplasmosis chorioretinitis, inflammatory pseudotumor of the orbit, chemosis, conjunctival venous congestion, periorbital cellulitis, acute dacryocystitis, non-specific vasculitis, sarcoidosis, and CMV infection  (See instant specification, pg. 35, 2nd paragraph).  
Disorders associated with excessive vascular permeability and/or edema in the eye include age-related macular degeneration (AMD), retinal edema, retinal hemorrhage, vitreous hemorrhage, macular edema (ME), diabetic macular edema (DME), proliferative diabetic retinopathy (PDR) and non-proliferative diabetic retinopathy (DR), rational retinopathy, telangiectasis, central serous retinopathy, and retinal vein occlusions (See instant specification, pg. 35, last paragraph to pg. 36, 1st paragraph).  Other disorders of the retina include retinal vein occlusions such as branch or central vein occlusions, radiation retinopathy, sickle cell retinopathy, retinopathy of prematurity, Von Hippie Lindau disease, posterior uveitis, chronic retinal detachment, Irvine Gass Syndrome, Eals disease, retinitis and/or choroiditis  (See instant specification, pg. 35, 1st paragraph).
Furthermore, it is noted that the instantly claimed peptide ligand to be administered to a patient in need of prevention, suppression or treatment of an ophthalmic disorder and/or impaired retinal vessel permeability, exhibits binding affinity toward plasma kallikrein (See instant specification, Examples 1-3).  Koumandou et al. teaches that human plasma kallikrein (PK) is encoded by the KLKB1 gene and is synthesized in the liver as an inactive precursor and circulates in the plasma (See Koumandou et al., PLoS One 8:12 pages (2013) at pg. 1, col. 1, 1st paragraph).  Once activated by coagulation FXII, PK liberates kinins such as bradykinin and kallidin from high molecular weight kininogen (HK) (See Koumandou article, pg. 1, col. 1, 1st paragraph).  Human tissue kallikrein (KLK1) has similar activity to PK but cleaves low molecule weight kininogen LK to release lysyl-bradykinin (Lys-BK) (See Koumandou article, pg. 1, col. 1, 1st paragraph to pg. 2, col. 1, 1st paragraph).  Koumandou et al. further teaches two more tissue kallikreins, KLK2 and KLK3, where KLK3 is widely used as a diagnostic biomarker for prostate cancer (See Koumandou article, pg. 2, col. 1, 1st paragraph).  Currently there are 15 members in total in the tissue kallikrein family (i.e., KLK1-15) where these members share greater than 40% sequence identity and structural similarity (See Koumandou article, pg. 2, col. 1, 1st paragraph).  Based on structural comparisons, the substrate specificity of kallikreins is probably defined by residues in the loops surrounding the mouth of the active site and by charged surface regions that can act as exosites for substrate recognition (See Koumandou article, pg. 2, col. 1, 1st paragraph).  As such, Koumandou et al. demonstrates that there is are plasma kallikreins and tissue kallikreins.  Koumandou et al. also teaches the amino acid sequences of human plasma and tissue kallikrein along with sequence alignment of these sequences in Figure 2 (See Koumandou article, pg. 3, col. 1, 2nd paragraph; pg. 4, col. 1, 1st paragraph).  Human PK is 638 amino acids long and contains the trypsin-like protease domain in the C-terminus as well as four APPLE-Factor-XI-like domains in the N-terminus where the trypsin-like protease domain is shared by the large family of serine proteases (See Koumandou article, pg. 3, col. 1, 2nd paragraph; Figure 1).  The PAN/APPLE domains mediate protein-protein or protein-carbohydrate interactions and mediate binding to high molecular weight kininogen and dimerization of FXI (See Koumandou article, pg. 3, col. 1, 2nd paragraph).  Although Figure 2 depicts areas of high sequence identity (blue represents > 80%, mid blue represents > 60% and light blue represents > 40%) including around the residues that constitute the catalytic triad that are critical for serine protease activity, it is not clear where the instantly claimed peptide ligand binds to PK and whether the binding affinity for PK would be expected for the tissue kallikreins.  Therefore, the scope of the claimed invention encompasses preventing, suppressing, or treating any ophthalmic disorders and/or any retinal vessel permeability irrespective of whether PK expression is involved.  Accordingly, claims 18-20 and 34-37 are unduly broad with respect to preventing any ophthalmic disorders and/or impaired retinal vessel permeability, with respect to suppressing or treating any ophthalmic disorder, and with respect to suppressing or treating impaired retinal vessel permeability that is not associated with PK expression.

The State of the Prior Art
 It is noted that there is currently no prior art that teaches administering the peptide ligand or any PK inhibitor/antagonist in order to prevent any ophthalmic disorders and/or any retinal vessel permeability irrespective of whether PK expression is involved.  Among the current treatments for proliferative diabetic retinopathy (DR) and macular edema are laser photocoagulation, vitrectomy, and intravitreal injections of corticosteroids or anti-VEGF that could prevent further vision loss (See Othman et al., Cells 10:21 pages (2021) at pg. 5, last paragraph).  Othman et al. further teaches that the curative activity of these treatments is limited by side effects (See Othman article, pg. 5, last paragraph).  Importantly, Othman et al. teaches that there is no effective treatment for the highly widespread early stages of DR (See Othman article, pg. 6, 1st paragraph).  However, there is some evidence that PK inhibitors/antagonists would be useful to treat ophthalmic disorders associated with PK expression.  
Masuda et al. teaches that tissue kallikrein is expressed in the retina, ciliary muscle, and trabecular meshwork cells (See Masuda et al., Eur. J. Pharmacol. 749:161-163 (2015) at pg. 161, col. 1, 2nd paragraph).  Moreover, Masuda et al. teaches that glaucoma is associated with retinal ganglion cell death (See Masuda article, pg. 161, col. 2, 1st paragraph).  One of the risk factors of glaucoma is elevated intraocular pressure (IOP), and thus, IOP reduction is one of the approaches for high-tension glaucoma treatment (See Masuda article, pg. 161, col. 2, 1st paragraph).  Bradykinin produced by plasma kallikrein stimulates inositol triphosphate formation, mobilizes intracellular free Ca2+, produces shape change in both bovine and human trabecular meshwork cells, and promotes prostaglandin E2 and pro-matrix metalloproteinase production, all of lower IOP by promoting uveoscleral outflow (See Masuda article, pg. 161, col. 2, 2nd paragraph).  Thus, Masuda et al. suggests that bradykinin, its agonist, and plasma kallikrein have a therapeutic potential for eye diseases with elevating IOP such as glaucoma  (See Masuda article, pg. 161, col. 2, 2nd paragraph).  As such, a PK inhibitor/antagonist would not be useful to treat glaucoma or any eye disease associated with elevating IOP.  
However, Masuda et al. also teaches that PK stimulates retinal vascular permeability by mediating angio/tensin II type I receptor (See Masuda article, pg. 162, col. 1, 3rd paragraph).  Plus, bradykinin B1 and B2 receptors are expressed in the human retina, and retinal B1 receptor levels are increased in diabetic rodents thereby suggesting that PK contributes to the aggravation of diabetic retinopathy (DR) (See Masuda article, pg. 162, col. 1, 3rd paragraph).  As such, a PK inhibitor/antagonist would be useful to combat diabetic retinopathy.  Furthermore, Masuda et al. teaches that tissue kallikrein has been shown to normalize retinal vasopermeability in diabetic rats (See Masuda article, pg. 162, col. 1, 4th paragraph).  Thus, it would not be useful to inhibit/antagonize tissue kallikrein in order to treat diabetic retinopathy.  The data discussed by Masuda et al. indicate that the effects of plasma- or tissue-derived kallikrein are different (See Masuda article, pg. 162, col. 1, 6th paragraph).  
Furthermore, Masuda et al. teaches that the exact amount of kallikrein expressed in the eyes of age-related macular degeneration (AMD) remains unknown (See Masuda article, pg. 162, col. 2, 2nd paragraph).  However, the PK correlates with intraocular hemorrhage and prokallikrein increases retinal thickness (See Masuda article, pg. 162, col. 2, 2nd paragraph).  As such, Masuda et al. teaches that these reports suggest that PK and prokallikrein may cause partial aggravation of AMD (See Masuda article, pg. 162, col. 2, 2nd paragraph).  Therefore, there is some data to suggest that a PK inhibitor/antagonist could be useful in treating AMD.  
Regarding ocular ischemic syndrome such as amaurosis fugax, central retinal artery occlusion, and branch retinal artery occlusion that may be associated with retinal ischemia, Masuda et al. teaches that tissue kallikrein administration inhibited the functional retinal damage, suppressed the retinal ganglion cell death that correlates with retinal sensitivity, and the morphological changes in the optic disc increased the retinal permeability (See Masuda article, pg. 162, col. 2, last paragraph to pg. 163, 1st to 2nd paragraph).  Although Masuda et al. does not discuss PK in these type of ocular disorders, Masuda et al. suggests that tissue kallikrein activation/agonism would be useful to treat these disorders.  Therefore, Masuda et al. suggests utilizing a PK inhibitor for treatment of DR and AMD and to normalize impaired retinal vessel permeability but not for glaucoma or ocular ischemic syndrome.
Othman et al. teaches that the kallikrein-kinin system (KKS) is involved in inflammation and is overexpressed in the human AMD and DR retina and contributes to the development of pathological events in animal models of these diseases (See Othman article, pg. 1, last paragraph).  PK, by binding to the vascular endothelium, release bradykinin and subsequently activate bradykinin receptor 2, which plays a key role in the control of vascular tone (See Othman specification, pg. 5, 2nd paragraph).  However, similar to Masuda et al., Othman et al. teaches that an increase in PK mediates retinal vascular dysfunction and induces retinal thickening in diabetic rats (See Othman specification, pg. 5, 2nd paragraph).  Othman et al. teaches that tissue kallikrein is expressed in the human retina, cornea, and ciliary body, but does not seem to be implicated in retinal pathologies (See Othman specification, pg. 5, 2nd paragraph).  Although Othman et al. teaches that injection of a PK inhibitor improved visual acuity and central retinal thickness thereby being effective in treating macular edema via indirectly inhibition bradykinin receptor 2 (B2R) activation, Othman et al. teaches that PK is a constitutive enzyme involved in other systems including thrombosis and blood hemostasis, and thus, its inhibition may risk interfering with its physiological role (See Othman specification, pg. 6, 2nd paragraph).  Othman et al. also teaches that bradykinin receptor 1 (B1R) expression was shown to be significantly increased in retina of rats and humans effected by T1D and T2D (See Othman article, pg. 6, 3rd paragraph).  Thus, Othman et al. suggests that targeting B1R with inhibitors/antagonists would be a promising approach in DR (See Othman specification, pg. 7, 1st paragraph).  Therefore, Othman et al. suggests that PK inhibition can be effective in treating DR or macular edema by improving visual acuity and central retinal thickness, but more specific B1R inhibition is a more promising therapeutic approach to treat DR.  
Additionally, although Dennis et al. teaches a composition comprising at least one peptide that inhibits PK for use in the treatment of ophthalmic disorders in a patient in need thereof (See Dennis et al. EP Publication No. 1 854 477 B1 at paragraph [0018]), Dennis et al. demonstrates in Example 2 that a peptide PK inhibitor did not modify the increase in maximal retinal thickness in a pig model where the pig underwent retinal vein occlusion (RVO) (See Dennis specification, paragraph [0120]).  Although Dennis et al. speculated that the method of measurement used was not adapted to the animal model utilized, and thus, is not a reliable measurement (See Dennis specification, paragraph [0120]), Dennis does not provide any evidence that the PK inhibitor was able to treat acute macular oedema.  Therefore, Dennis et al. contradicts the discussion in Othman et al. that a PK inhibitor can improve retinal thickness. 
Furthermore, Gardner teaches that kallikrein inhibition has largely disappointed in its first clinical use, hereditary angioedema (HAE), but an emerging pipeline of projects suggests that it could yet have some value in eye disease (See Gardner, Evaluate Vantage, available online at www.evaluate.com/vantage/articles/analysis/kalvista-leads-kallikrein-eye-disease-pipeline, 9 pages (2017) at pg. 2, 1st paragraph).  In particular Merck & Co. has invested in advancing a kallikrein inhibitor to phase II in diabetic macular oedema (DME) (See Gardner article, pg. 2, 2nd paragraph).  In HAE, inhibiting PK has the effect of blocking inflammatory pathways and treating acute outbreaks (See Gardner article, pg. 2, 3rd paragraph).  However, one PK inhibitor has been constrained due to adverse effects, and another PK antibody inhibitor has not yet been tested beyond HAE (See Gardner article, pg. 2, 3rd paragraph).  Gardner also teaches that one PK inhibitor, KVD001, has shown efficacy by improving visual acuity in a phase I trial, but this trial examined a group of only 14 patients, which is too small to draw broad conclusions (See Gardner article, pg. 2, last paragraph to pg. 3, 1st paragraph).  Besides KVD001, there will be a few other PK inhibitors in clinical trials for DME (See Gardner article, pg. 3, 4th paragraph; Table).  Gardner also discusses a PK inhibitor made by Applicant, THR-149, which was expected to enter the clinic in 2018 (See Gardner article, pg. 4, 1st paragraph).  Therefore, Gardner demonstrates that using PK inhibitors to treat any ophthalmic disorder is highly unpredictable, and further studies are needed to determine whether a PHK inhibitor will be useful for the treatment of any ophthalmic disorder including DME.
Additionally, Bhatwadekar et al. reviews the role of PK in the pathogenesis of diabetic macular edema (DME) and the therapeutic potential of PK inhibitors (See Bhatwadekar et al., Expert Opin. Investig. Drugs 29:237-244 (2020) at abstract; pg. 241, 1st paragraph).  Although PK levels are elevated in the human vitreous in patients with DME, it is not well understood how the PK system is involved in retinal neovascularization (See Bhatwadekar article, pg. 240, last paragraph to pg. 241, 3rd paragraph).  Bhatwadekar et al. reviews several small molecules and bicyclic peptides that target the PK/kinin system (See Bhatwadekar article, pg. 242, 2nd paragraph).  For example, several PK inhibitors led to inhibition of retinal vascular permeability (See Bhatwadekar article, pg. 242, 2nd paragraph).  Early clinical studies of PK pathway modulation for DME have demonstrated some improvement in visual acuity such as studies examining the PK inhibitor, KVD001 (See Bhatwadekar article, pg. 242, last paragraph), but with limited improvement in macular edema where KVD001 treatment was not statistically significance (See Bhatwadekar article, abstract; pg. 243, 1st paragraph).  Moreover, Bhatwadekar et al. teaches other PK inhibitors, THR-149, RZ402, and VE-3539, have demonstrated significant reduction in retinal vascular leakage, but further studies are needed to examine efficacy in DME (See Bhatwadekar article, abstract; pg. 242, 3rd paragraph to pg. 243, 3rd paragraph).  As such, Bhatwadekar et al. teaches that that PK inhibitors have a potential role in DME, but there have been mixed functional/anatomic results in early clinical trials (See Bhatwadekar article, abstract).  Thus, Bhatwadekar et al. suggests that further studies are warranted (See Bhatwadekar article, abstract; pg. 244, 2nd paragraph).  Therefore, Bhatwadekar et al. acknowledges that a PK inhibitor can treat impaired retinal vessel permeability and can improve visual acuity, but that more studies are necessary to determine the efficacy of PK inhibitors in treating DME.  
Thus, when viewing the prior art as a whole, it is clear that the state of the art demonstrates that prevention, suppression, or treatment of any ophthalmic disorder is highly unpredictable.  The only apparent consensus among the references is that a PK inhibitor is useful for treating impaired retinal vessel permeability.  There is some evidence of potential treatment of DR and AMD in light of elevated PK levels in these diseased states thereby suggesting that PK inhibition would be useful, but given the lack of actual evidence of efficacy including whether the peptide ligand functions as an inhibitor of tissue kallikrein, conflicting efficacy data, and in light of efficacy evidence lacking statistical significance, an ordinary skilled artisan would have to undergo undue experimentation to perform the scope of the instantly claimed method except for treating impaired retinal vessel permeability. 
Therefore, the level of predictability in the art is dependent on many factors including the mechanism of the ophthalmic disorders and/or impaired retinal vessel permeability, the pathogenesis and management of ophthalmic disorders and/or impaired retinal vessel permeability, which are complex involving multiple pathways, and whether the instantly claimed peptide ligand would treat a representative number of ophthalmic disorders and/or impaired retinal vessel permeability.  Although, finding prevention, suppression, or treatment for ophthalmic disorders and/or impaired retinal vessel permeability is important, the state of the art requires vast amounts of data, including analysis of the mechanisms of ophthalmic disorders and/or impaired retinal vessel permeability and whether inhibiting PK will prevent, suppress or treat ophthalmic disorders and/or impaired retinal vessel permeability, producing animal models based on the mechanisms of the ophthalmic disorders and/or impaired retinal vessel permeability and the PK peptide ligand inhibitors, in vitro and in vivo experiments, and phase 0, I, II, III, and IV clinical trials.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for prevention, suppression, or treatment of ophthalmic disorders and/or impaired retinal vessel permeability in a patient.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering the peptide ligand to a patient suffering from or at risk of suffering from an ophthalmic disorder and/or impaired retinal vessel permeability), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that the peptide ligand in vitro or administered in vivo suffering from or at risk of suffering from an ophthalmic disorder and/or impaired retinal vessel permeability is an effective therapy.  Rather, Applicants only demonstrate that the peptide ligand exhibits enhanced plasma protease stability and maintaining good potency for PK (See instant specification, Examples 5-10) and fails to demonstrate that the peptide ligand prevents, suppresses, or treats any ophthalmic disorder and/or impaired retinal vessel permeability, whether in vitro or in vivo.  Applicants appear to rely on the assumption that by providing evidence that the peptide ligand exhibits enhanced plasma protease stability and maintaining good potency for PK would correlate to the prevention, suppression, or treatment of any ophthalmic disorders and/or impaired retinal vessel permeability in a patient.  However, such an assumption cannot be made because there is no indication that the peptide ligand would exhibit such results, especially in light of the prior art demonstrating the unpredictability in treating ophthalmic disorders such as DR, AMD and DME.  Additionally, since the Specification fails to demonstrate any data or evidence that the peptide ligand prevents, suppresses, or treats any ophthalmic disorder and/or impaired retinal vessel permeability in a patient, there would be no way of determining without undue experimentation whether the peptide ligand exhibits such a desired result.  Without more experimentation demonstrating the efficacy of the peptide ligand in preventing, suppressing, or treating a representative number of ophthalmic disorders and/or impaired retinal vessel permeability in a patient, the level of unpredictability remains high.  Therefore, it is unpredictable that the peptide ligand will prevent any ophthalmic disorder and/or impaired retinal vessel permeability.  Similarly, it is unpredictable that the peptide ligand will suppress or treat a representative number of ophthalmic disorders that an ordinary skilled artisan can extrapolate the efficacy demonstrated for the representative number ophthalmic disorders to extend to the broader genus claimed.  It is further unpredictable that the peptide ligand will suppress or treat impaired retinal vessel permeability not associated with PK expression.

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. administering the peptide ligand to a patient suffering from or at risk of suffering from an ophthalmic disorder and/or impaired retinal vessel permeability) to make and/or use the invention commensurate in scope with the claims.  There is a lack of adequate guidance from the specification or prior art with regard to the actual prevention, suppression, or treatment of any ophthalmic disorder and/or impaired retinal vessel permeability by administering to a patient the peptide ligand.  Applicants fail to provide the guidance and information required to ascertain where the peptide ligand will be effective in preventing an ophthalmic disorder and/or impaired retinal vessel permeability without resorting to undue experimentation.  Similarly, Applicants fail to provide the guidance and information required to ascertain where the peptide ligand will be effective in suppressing or treating a representative number of ophthalmic disorders and/or impaired retinal vessel permeability without resorting to undue experimentation.  Furthermore, Applicants fail to provide the guidance and information required to ascertain where the peptide ligand will be effective in suppressing or treating impaired retinal vessel permeability not associated with PK expression.
Absent a reasonable a priori expectation of success for using the peptide ligand to prevent any ophthalmic disorder and/or impaired retinal vessel permeability and/or suppress or treat a representative number ophthalmic disorders and/or impaired retinal vessel permeability not associated with PK expression, one skilled in the art would have to perform extensive tests and/or studies in vitro and in vivo.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is very limited with respect to the actual prevention, suppression, or treatment of any ophthalmic disorder and/or impaired retinal vessel permeability by administering to a patient the peptide ligand.  The Specification only teaches examples demonstrating that the peptide ligand functions as a PK inhibitor with enhanced stability.  However, Applicants provide no data, examples, figures, etc. demonstrating that the peptide ligand is capable of preventing, suppressing, or treating any ophthalmic disorder and/or impaired retinal vessel permeability.  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation. One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether the peptide ligand is capable of preventing, suppressing, or treating any ophthalmic disorder and/or impaired retinal vessel permeability.  
Furthermore, a person of skill in the art would require an undue quantity of experimentation to determine if the peptide ligand prevents, suppresses or treats a representative number of ophthalmic disorders, given the complexity and diversity of ophthalmic disorders and the pathways involved in these disorders, as well as the lack of established benchmarks in the art known at the time of this application where any ophthalmic disorder and/or impaired retinal vessel permeability is prevented or a representative number of ophthalmic disorders and/or impaired retinal vessel permeability not associated with PK expression is suppressed or treated by administering the peptide ligand, alone or in combination with the additional agents.  Therefore, a person of skill in the art would be required an undue quantity of experimentation because a person of skill in the art would be required to conduct numerous animal models and then clinical trials to ensure safety and efficacy of the peptide ligand for the prevention, suppression, or treatment of any ophthalmic disorder and/or impaired retinal vessel permeability not associated with PK expression.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to Claims 18-20 and 34-37, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in Claims 18-20 and 34-37 would not be enabled by the written disclosure excluding that of suppressing or treating impaired retinal vessel permeability associated with PK expression by administering the peptide ligand.  Therefore, Claims 18-20 and 34-37, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer the peptide ligand in order to prevent any ophthalmic disorder and/or impaired retinal vessel permeability, to suppress or treat any ophthalmic disorder, and to suppress or treat impaired retinal vessel permeability not associated with PK expression.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 37, the phrases "e.g.", “such as”, and “for example” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Please note that the Examiner is interpreting that the subject matter following these phrases is not encompassed by the claim in order to advance prosecution. 

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 37 is directed to a Markush group of ophthalmic disorders.  However, it appears claim 37 encompasses multiple Markush groups.  There is reference to actual ophthalmic disorders, e.g., ARMD and macular oedema, disorders arising from or the result of conditions and/or actions, e.g., injury or trauma, and symptoms that arise from an ocular inflammatory disease including symptoms that are unrelated to an ophthalmic disorders, e.g., bronchitis.  As such, it is unclear if the ophthalmic disorder encompasses the conditions/actions that result in the eye injury or just the eye injury, and which disorders are the result of particular injuries.  For example, an ophthalmic disorder is an ocular inflammatory disease caused by bacterial or viral infection, and by an ophthalmic operation, an ocular inflammatory disease caused by a physical injury to the eye, a symptom caused by an ocular inflammatory disease including itching, flare….  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to what constitutes an ophthalmic disorder. 

Improper Markush Grouping
Claim 37 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of ophthalmic disorders is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The group of disorders/diseases and/or conditions listed as ophthalmic disorders are not members of an art-recognized class, and thus, do not share a single structural similarity; in particular, disseminated intravascular coagulopathy, carotid artery disease (CAD), other hemoglobinopathies, and symptoms caused by an ocular inflammatory disease such as itching, dermatitis, and bronchitis.  These disorders, conditions, and/or symptoms are not recognized as ophthalmic disorders.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 18 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Baeriswyl et al., ChemMedChem 7:1173-1176 (first available April 11, 2012) (cited in the IDS received on 10/29/20) in view of Betts et al., “Amino Acid Properties and Consequences of Substitutions,” Bioinformatics for Geneticists, Barnes et al., eds., John Wiley & Sons, Ltd., pgs. 289-316 (2003) (cited in the IDS received on 10/29/20), Gentilucci et al., Curr. Pharma. Des. 16:3185-3203 (2010), and Phipps et al., Hypertension 53:175-181 (2009).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 18 and 34-36, with respect to a peptide ligand comprising a polypeptide comprising at least three reactive groups separated by at least two loop sequences, and a molecular scaffold which forms covalent bonds with the reactive groups of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold, wherein the loops comprise five amino acids and wherein the polypeptide comprises the motif, Grx1x2x3x4x5Grx6x7x8x9x10Gr, wherein Gr is cysteine and x1 and x9 are any amino acid, x2 is tryptophan, x3 is proline, x4 is alanine, x5 is arginine, x7 is histidine, x8 is glutamine, and x10 is leucine and as recited in claim 18; with respect to where the molecular scaffold is tris(bromethyl)benzene or a derivative thereof as recited in instant claim 34; and with respect to where the molecular scaffold is 1,3,5- tris(bromethyl)benzene (TBMB) as recited in instant claims 35-36:
 Baeriswyl et al. teaches peptide ligands generated to determine whether the ligands acted as cyclic peptide inhibitors (See Baeriswyl article, pg. 1173, col. 1, last paragraph; pg. 1174, col. 2, 1st full paragraph).  More specifically, Baeriswyl et al. teaches chemically synthesized bicyclic peptide structures having loops of 3, 5, or 6 amino acids where the structures are generated by linking linear peptides via three cysteine side chains to tris(bromomethyl)benzene (TBMB) (See Baeriswyl article, pg. 1174, col. 2, 1st full paragraph and last paragraph; pg. 1175, col. 1, last paragraph to col. 2, 1st paragraph; Figure 2b).  In particular, one cyclic inhibitor that is specific for plasma kallikrein is PK128, i.e., ACRWPARCVHQDLCA (See Baeriswyl article, Figure 2e).  
As such, the PK128 amino acid sequence constitutes a polypeptide comprising at least three reactive cysteine residues groups, separated by at least two loop sequences that are five amino acids in length wherein the polypeptide the motif comprises the motif, GrxHxDLGr, wherein Gr is a reactive group, i.e., cysteine, Grx1x2x3x4x5Grx6x7x8x9x10Gr, wherein Gr is cysteine and x1 is arginine, x2 is tryptophan, x3 is proline, x4 is alanine, x5 is arginine, x7 is histidine, x8 is glutamine, x9 is aspartate, and x10 is leucine, and a molecular scaffold, i.e., TBMB, which forms covalent bonds with the reactive groups of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold thereby satisfying the claim limitations with respect to the peptide ligand that is administered as recited in claims 18 and 34-36. 

For claim 18, with respect to where the peptide ligand is specific for human Kallikrein:
although Baeriswyl et al. teaches that the PK128 peptide ligand is specific for human plasma Kallikrein in Table 1, it is unnecessary for Baeriswyl et al. to expressly teach this limitation because Baeriswyl et al. teaches a peptide ligand that meets the structural requirements as recited in claim 1 thereby constituting a well-known peptide ligand.  As such, the functional property (i.e., being specific for human Kallikrein) of the peptide ligand as claimed and the known peptide ligand are inherently the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of new structural properties (i.e., being specific for human Kallikrein) which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).

	For claim 18, with respect to where x6 is leucine or alanine: 
Baeriswyl et al. teaches one cyclic inhibitor that is specific for plasma kallikrein is PK128, i.e., ACRWPARCVHQDLCA (See Baeriswyl article, Figure 2e).  Please note that the bold amino acid corresponds to x6.  
	Betts et al. teaches that valine is similar to isoleucine in that valine can be substituted by other hydrophobic, particularly aliphatic amino acids (See Betts article, pg. 300, 5th paragraph; pg. 301, 3rd paragraph).  Moreover, Betts et al. teaches that the amino acids with aliphatic side chains are alanine, isoleucine, leucine, proline, and valine (See Betts article, pg. 298, 4th paragraph).  Although, Betts et al. teaches that alanine is not particularly hydrophobic, the Venn diagram depicted in Figure 14.3 indicates that alanine is considered a hydrophobic amino acid (See Betts article, pg. 297, Figure 14.3).  As such, Betts et al. teaches that alanine and leucine can be conservatively substituted for valine. 

	For claim 18, with respect to where one or more peptide bonds are replaced by ΨCH2NH as recited in instant claim 18: 
	Gentilucci et al. teaches that the backbone of a peptide can be modified in various ways by changing at least one peptide bond with a isosteric or isoelectronic surrogate as exemplified in Figure 2 including methylene (reduced amide), which improves peptide stability by reducing protease hydrolysis (See Gentilucci article, pg. 3187, col. 1, last full paragraph to col. 2, 1st paragraph; Fig. 2).  The mostly utilized isosters are the reduced amides, azapeptides, retro-inverso peptides, and peptoids (See Gentilucci article, pg. 3187, col. 2, 1st paragraph).  More specifically, Gentilucci et al. teaches that the incorporation of reduced peptide bonds (CH2-NH) renders the native sequences of opioid peptides highly resistant towards enzymatic hydrolysis in the modified positions (See Gentilucci article, pg. 3187, col. 2, 3rd paragraph).  Synthetic peptides containing reduced bonds have also found applications as vaccines for their immunogenic properties, linear pseudoligolysines containing multiple adjacent CH2-NH bonds have been designed as DNA carriers in gene delivery, in the preparation of peptide nucleic acids, and antibacterial peptides (See Gentilucci article, pg. 3187, col. 2, 3rd paragraph) thereby encompassing a wide variety of different types of peptides.  Furthermore, Gentilucci et al. teaches that the introduction of the CH2-NH peptide bond isoster can be accomplished in solid phase (See Gentilucci article, pg. 3187, col. 2, 4th paragraph). Thus, the teachings of Gentilucci et al. suggest modifying one or more peptide bonds in the backbone of a peptide with a methylene (reduced amide) in order to improve peptide stability by reducing protease hydrolysis thereby suggesting the claim limitation as recited in instant claim 18.

	For claim 18, with respect to a method of treating impaired retinal vessel permeability by administering a therapeutically effective amount the peptide ligand discussed supra:
	Baeriswyl et al. teaches that peptide macrocycles can bind with high affinity and specificity to disease targets and hence are an attractive molecule class for the development of therapeutics (See Baeriswyl article, pg. 1173, col. 1, 1st paragraph).  As stated supra, Baeriswyl et al. teaches peptide ligands generated to determine whether the ligands acted as cyclic peptide inhibitors, in particular, inhibitors of human plasma kallikrein (See Baeriswyl article, pg. 1173, col. 1, last paragraph).  Baeriswyl et al. also teaches that excess plasma kallikrein activity plays a role in different diseases including hereditary angioedema (HAE) (See Baeriswyl article, pg. 1173, col. 1, last paragraph).  Moreover, in order to examine whether the peptide ligands antagonized PK in an assay, Baeriswyl et al. utilized four-fold dilutions of inhibitors ranging from 100 µM to 0.4 nM (See Baeriswyl article, pg. 1176, col. 2, 1st paragraph) thereby constituting an effective amount of the peptide ligand capable of inhibiting PK.  As such, Baeriswyl et al. teaches that the peptide ligands including PK128, discussed supra, can act as a therapeutic in treating a patient in a therapeutically effective amount.   
	Phipps et al. found that PK increases angiotensin II-stimulated retinal vessel permeability (RVP), and found that a small molecule PK inhibitor delivered systemically via a subcutaneous pump decreased RVP (See Phipps article, abstract; pg. 176, col. 1, 2nd paragraph; pg. 177, col. 2, last paragraph to pg. 179, col. 1, 2nd paragraph).  Thus, Phipps et al. teaches that PK inhibition treats impaired RVP.  
	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Baeriswyl et al. does not expressly teach a method of treating impaired retinal vessel permeability by administering to a patient in need thereof a therapeutically effective amount of a peptide ligand that has the sequence: ACRWPARCA/LHQDLCA, TBMB as a molecular scaffold, and where one or more peptide bonds of the peptide ligand are replaced by ΨCH2NH as recited in claim 18.  However, the teachings of Betts et al., Gentilucci et al., and Phipps et al. cure this deficiency by constituting a simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.
	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of treating impaired retinal vessel permeability by administering to a patient in need thereof a therapeutically effective amount of a peptide ligand that has the sequence: ACRWPARCA/LHQDLCA, TBMB as a molecular scaffold, and where one or more peptide bonds of the peptide ligand are replaced by ΨCH2NH as recited in claim 18, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Baeriswyl et al. and administer a therapeutically effective amount of a peptide ligand inhibitor that is specific for plasma kallikrein that comprises the amino acid sequence of ACRWPARCVHQDLCA where an alanine or leucine residue replaces the valine residue and where one or more peptide bonds in the peptide ligand is replaced with ΨCH2NH as a PK inhibitor in order to treat impaired retinal permeability in a patient.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because valine was known to be substituted by other hydrophobic, particularly aliphatic amino acids wherein alanine is one such residue as taught by Betts et al.; because replacing a peptide bond with ΨCH2NH was known to improve the stability of the peptide ligand by reducing protease hydrolysis as taught by Gentilucci et al.; because the peptide ligand contains a finite number of peptide bonds that can be replaced in order to improve the stability of the peptide ligand by reducing protease hydrolysis; and because a PK inhibitor was known to be administered to treat impaired retinal vessel permeability as taught by Phipps et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the peptide ligand inhibitor having the amino acid sequence of ACRWPARCVHQDLCA of Baeriswyl et al. was known to be useful as a therapeutic by specifically inhibiting PK in a therapeutically effective amount.  Therefore, conservatively substituting alanine for valine in the peptide ligand resulting in the sequence, ACRWPARCAHQDLCA, replacing one or more peptide bonds with ΨCH2NH, and substituting the peptide ligand inhibitor as the PK inhibitor in order to treat impaired retinal vessel permeability would support the improved stability of the peptide ligand that is specific for PK by constituting a simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or "Obvious to try" rationale - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baeriswyl et al., ChemMedChem 7:1173-1176 (first available April 11, 2012) (cited in the IDS received on 10/29/20) in view of Betts et al., “Amino Acid Properties and Consequences of Substitutions,” Bioinformatics for Geneticists, Barnes et al., eds., John Wiley & Sons, Ltd., pgs. 289-316 (2003) (cited in the IDS received on 10/29/20), Gentilucci et al., Curr. Pharma. Design 16:3185-3203 (2010), and Phipps et al., Hypertension 53:175-181 (2009), as applied to claim 18 above, and further in view of Gentilucci et al., Curr. Pharma. Design 16:3185-3203 (2010), and “Tryptophan” available online at http://www.russelllab.org/aas/Trp.html, 2 pages (first available 2010) (hereinafter “the Tryptophan reference”) (cited in the Action mailed on 8/12/19), as applied to claims 19-20 herewith. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	Please see discussion of Baeriswyl et al., Betts et al., Gentilucci et al., and Phipps et al. above with respect to claim 18. 

For claims 19-20, with respect to where in the first loop x5 is N-methyl arginine (note: claims 19-20 recites where x3 is azetidine carboxylic acid and/or where x5 is N-methyl arginine thereby requiring only one of the recited limitations):
Gentilucci et al. teaches chemical modifications of peptides in order to improve the peptides stability (See Gentilucci article, abstract; pg. 3185, col. 1,3rd and 4th paragraphs). Moreover, Gentilucci et al. teaches that the therapeutic efficacy of a peptide drug candidate is linked to its activity at the specific receptor, as well as to its pharmacokinetic properties (absorption, transport, ability to cross biological barriers, excretion) and toxicity (See Gentilucci article, pg. 3186, col. 1, last paragraph to col. 2,1st paragraph). Besides aqueous solubility, lipophilicity, molecular size and weight, and ability to form H-bonds, chemical and metabolic stability plays a major role in determining peptide bioavailability (See Gentilucci article, pg. 3186, col. 2,1st paragraph). Peptide degradation by proteolytic enzymes is followed by rapid excretion of the metabolites from the circulation by the liver and kidneys (See Gentilucci article, pg. 3186, col. 2,1st paragraph). Moreover, Gentilucci et al. teaches that the enzymatic stability of a peptide is dependent upon several factors, in particular kind of sequence of the amino acids, overall size, flexibility, and conformations (See Gentilucci article, pg. 3186, col. 2,1st full paragraph).
One strategy to improve peptide stability and improve a peptide’s resistance to protease degradation is by chemically modifying the peptide to form a peptidomimetic, which resembles native peptides or proteins but contain some synthetic element designed to reduce metabolism and to optimize the biological activity of the agent (See Gentilucci article, pg. 3187, col. 1, last full paragraph). Gentilucci et al. further teaches that even modest structural changes near the scissile peptide bond can result in significant conformational differences including the introduction of an N-alkyl group that increases the incidence of the cis configuration of the amide bond (See Gentilucci article, pg. 3187, col. 1, last full paragraph). Specifically, Gentilucci et al. teaches an example where a peptide is chemically modified at an arginine by N-methyl modification (i.e., neurotensin(7-13) (Pro-Arg-Arg-Pro-Tyr-lle-Leu) where the scissile bonds are the positions Arg8-Arg9, Pro10-Tyr11, and Tyr11-Ile12 (See Gentilucci article, pg. 3190, col. 2, 1st paragraph). N-methylation of the arginine at position 8 led to increased half-life in plasma (See Gentilucci article, pg. 3190, col. 2,1st paragraph). As such, Gentilucci et al. teaches N-methyl arginine as a modified amino acid substituent, which improves a peptide’s resistance to protease degradation by eliminating the predominance of trans versus cis peptide bond configuration, by eliminating some inter-and intramolecular hydrogen bonds, and increasing basicity and decreasing polarity of the adjacent carbonyl group (See Gentilucci article, pg. 3190, col. 2,1st full paragraph).

For claim 20, with respect to where the amino acid residue at position X2 is phenylalanine instead of tryptophan:
The tryptophan reference teaches that since tryptophan is an aromatic, hydrophobic amino acid, it prefers substitution with other amino acids of the same type such as phenylalanine (See the tryptophan reference, pg. 1).  It is noted that the tryptophan reference cites Betts et al. (See the tryptophan reference, pg. 2).  Thus, the tryptophan reference suggests that phenylalanine is a conservative substitution for tryptophan.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Baeriswyl et al. does not expressly teach where the arginine at position X5 in the first loop is substituted with N-methyl arginine as recited in claims 19-20. However, this deficiency is cured by the teachings of Gentilucci et al. by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
	Baeriswyl et al. does not expressly teach where the amino acid residue at position X2 is phenylalanine in lieu of tryptophan as recited in claim 20.  However, the teachings of the tryptophan reference cure this deficiency by constituting a simple substitution of one known element for another to obtain predictable results pursuant to KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the arginine at position X5 in the first loop is substituted with N-methyl arginine as recited in claims 19-20, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Baeriswyl et al. and modify the arginine at position X5 in the first loop sequence to N-methyl arginine in order to increase the ligand’s resistance to protease degradation thereby resulting in the peptide ligand sequence of ACRWPA(N-methylArg)CAHQDLCA.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because modifying arginine residues in a peptide sequence by N-methyl modification was known to improve protein degradation by eliminating the predominance of trans versus cis peptide bond configuration, eliminating some inter- and intramolecular hydrogen bonds, and increasing basicity and decreasing polarity of the adjacent carbonyl group as taught by Gentilucci et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polypeptide ligand of Baeriswyl et al. contains an arginine residue at position X5 in the first loop sequence and therefore modifying the arginine residue at position X5 in the first loop sequence by N-methyl would support the ligand’s improved resistance to protease degradation by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the amino acid residue at position X2 is phenylalanine in lieu of tryptophan as recited in claim 20, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Baeriswyl et al. and substitute the tryptophan at position X2 in the first loop sequence with phenylalanine thereby resulting in the peptide ligand sequence of ACRFPARCAHQDLCA because substituting phenylalanine for tryptophan constitutes a conservative substitution.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because tryptophan was known to be substituted by other aromatic, hydrophobic aliphatic amino acids wherein phenylalanine is one such residue as taught by the tryptophan reference.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the cyclic inhibitor of Baeriswyl et al. is specific for plasma kallikrein and therefore conservatively substituting phenylalanine for tryptophan in the cyclic inhibitor resulting in the sequence, ACRFPARCAHQDLCA, would support the cyclic inhibitor being specific for plasma kallikrein by constituting a simple substitution of one known element for another to obtain predictable results pursuant to KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18-20 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,118,947 B2 (Teufel et al.) (cited in in the IDS received on 10/29/20). Although the claims at issue are not identical, they are not patentably distinct from each other because Teufel et al. claims:
1.  A peptide ligand specific for human Kallikrein comprising a polypeptide comprising at least three reactive groups, separated by two loop sequences, and a molecular scaffold which forms covalent bonds with the reactive groups of the polypeptide such that two polypeptide loops are formed on the molecular scaffold, wherein the loops of the peptide ligand comprises five amino acids and wherein a first loop comprises the motif GrxWx1Ax2Gr (SEQ ID NO: 3) or GrxFx1Yx2Gr(SEQ ID NO: 6) and a second loop comprises the motif GrA(ΨCH2NH)HQ/TxLGr (SEQ ID NO: 212),wherein Gr at the C-terminal of the motif in the first loop is the Gr at the N-terminal of the motif in the second loop, and wherein x is any amino acid, x1 is proline or azetidine carboxylic acid, x2 is arginine, N-methyl arginine, homoarginine, or quanidylphenylalanine, and Gr represents cysteine.

(Teufel claim 1).  As such, the ‘947 peptide ligand is encompassed by the instantly claimed peptide ligand where Gr is cysteine, x is x1 and x9 that is any amino acid, x2 is Trp, x3 is Pro or azetidine carboxylic acid, x4 is alanine, x5 is Arg, N-methyl Arg, HomoArg, or guanidylphenylalanine, x6 is Ala, x7 is His, x8 is Gln or Thr, and x10 is Leu, and wherein one peptide bond is replaced by ΨCH2CH as recited in instant claims 18-20.  Teufel’s claims 2-3 are identical to instant claims 19-20 and Teufel’s claims 4-5 are directed to a specific peptide sequence that is encompassed by the instantly claimed invention.  Moreover, Teufel’s claim 5 depicts that the peptide ligand utilizes TMB as the molecular scaffold thereby encompassing the claim limitations as recited in instant claims 34-36.  
Additionally, for claims 18 and 37, with respect to the method of using the peptide ligand, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Teufel et al. teaches that the peptide ligand can be administered in a therapeutically effective dose to a patient in need of prevention, suppression or treatment of an ophthalmic disorder including those recited in instant claim 37 (See ‘947 specification, col. 23, lines 59-67 to col. 24, lines 1-6; col. 24, lines 21-67 to col. 25, lines 1-2) thereby encompassing the method of use as recited in instant claims 18 and 37.
Accordingly, the ‘947 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 18-20 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,994,617 (Tite et al. (I) US Application No. 14/350,263) in view of Baeriswyl et al., ChemMedChem 7:1173-1176 (first available April 11, 2012) (cited in the IDS received on 10/29/20) (NOTE: this rejection is included to advance prosecution but it encompasses non-elected disease states of inflammatory state, allergy hypersensitivity, cancer, bacterial or viral infection, and autoimmune disorder, which are not being examined currently. If these disease states are canceled from the instantly claimed invention, then the rejection will be moot.)  Tite et al. claims:
1.   A polypeptide ligand comprising a polypeptide comprising at least three reactive groups, separated by at least two loop sequences and comprising the sequence AC(X)4JC(X)5CG (SEQ ID No. 1), wherein X is a random natural amino acid, A is Alanine, C is Cysteine, G is Glycine, and J is N-methyl Arginine, Homo-Arginine, or Guanidylphenylalanine; and a molecular scaffold which forms covalent bonds with the reactive groups of the polypeptide such that at least two polypeptide loops are formed on the molecular scaffold and the polypeptide ligand is resistant to protease degradation.

(See Tite claim 1).  Moreover, Tite et al. claims where there are two or three loops (See Tite claims 2-3, respectively).  Furthermore, Tite et al. claims that the ligand is specific for a protease (See Tite claim 4) wherein the protease is plasma kallikrein (See Tite claim 5).  It is noted that homoarginine is a natural amino acid.  As such, the claims of Tite et al. encompasses the instantly claimed peptide ligand of claims 18-20.
For claims 34-36, it is noted that Tite et al. does not claim where the molecular scaffold is 1,3,5-TBMB.  However, this deficiency is cured by the teachings of Baeriswyl et al.  Please see discussion of Baeriswyl et al. above.  An ordinary skilled artisan would be motivated to utilize 1,3,5-TBMB as the molecular scaffold with a reasonable expectation of success because 1,3,5-TBMB was known to be used as a molecular scaffold for generating plasma kallikrein peptide inhibitors.  
Additionally, for claim 18, with respect to the method of using the peptide ligand, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Tite et al. teaches that the peptide ligand can be administered in a therapeutically effective dose to a patient in need of prevention, suppression or treatment of an inflammatory state, allergy hypersensitivity, cancer, bacterial or viral infection, and autoimmune disorder (See ‘617 specification, col. 18, lines 54-60; col. 20, lines 18-29) thereby encompassing the method of use as recited in instant claim 18.
Accordingly, the ‘617 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 18-20 and 34-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10,800,813 B2 (Tite et al. (II) US Application No. 14/350,263) in view of Gentilucci et al., Curr. Pharma. Design 16:3185-3203 (2010) (NOTE: this rejection is included to advance prosecution but it encompasses non-elected disease states of inflammatory state, allergy hypersensitivity, cancer, bacterial or viral infection, and autoimmune disorder, which are not being examined currently. If these disease states are canceled from the instantly claimed invention, then the rejection will be moot.)
Tite et al. (II) claims:

    PNG
    media_image1.png
    278
    635
    media_image1.png
    Greyscale

(See Tite claim 1).  It is noted that the ‘813 motif of the first loop is encompassed by the instantly claimed first loop (i.e., X1-X5), and the ‘813 motif of the second loop is encompassed by the instantly claimed second loop overlap, (i.e., X6-X19).  As such, the amino acid sequence of the ‘813 polypeptide is encompassed by the instantly claimed polypeptide of claims 18-20.  The narrower embodiments claimed in ‘813 (i.e., claims 2-48) are all encompassed by the instantly claimed peptide ligand including where the molecular scaffold is 1,3,5-TBMB (See Tite claims 26-28) thereby satisfying the claim limitations as recited in instant claims 34-36.  
	For claim 18, with respect to where one or more peptide bonds are replaced by ΨCH2NH, it is noted that Tite et al. (II) does not claim this limitation.  However, this deficiency is cured by the teachings of Gentilucci et al.  Please see discussion of Gentilucci et al. above.  An ordinary skilled artisan would be motivated to modify at least one peptide bond with ΨCH2NH with a reasonable expectation of success because eplacing a peptide bond with ΨCH2NH was known to improve the stability of the peptide ligand by reducing protease hydrolysis.
Additionally, for claim 18, with respect to the method of using the peptide ligand, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Tite et al. teaches that the peptide ligand can be administered in a therapeutically effective dose to a patient in need of prevention, suppression or treatment of an inflammatory state, allergy hypersensitivity, cancer, bacterial or viral infection, and autoimmune disorder (See ‘813 specification, col. 20, lines 54-60; col. 22, lines 18-29) thereby encompassing the method of use as recited in instant claim 18.
Accordingly, the ‘813 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 18-20 and 34-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-48 of copending Application No. 16/899,192 (Tite et al. (III) US Publication No. 2021/0122786 A1). (NOTE: this rejection is included to advance prosecution but it encompasses non-elected disease states of inflammatory state, allergy hypersensitivity, cancer, bacterial or viral infection, and autoimmune disorder, which are not being examined currently. If these disease states are canceled from the instantly claimed invention, then the rejection will be moot.). Although the claims at issue are not identical, they are not patentably distinct from each other because Tite et al. (III) claims:

    PNG
    media_image2.png
    285
    657
    media_image2.png
    Greyscale

(See Tite claim 28).  It is noted that the ‘192 motif of the first loop is encompassed by the instantly claimed first loop (i.e., X1-X5), and the ‘192 motif of the second loop is encompassed by the instantly claimed second loop overlap, (i.e., X6-X19) where one or more peptide bonds is replaced by ΨCH2NH.  As such, the amino acid sequence of the ‘192 polypeptide is encompassed by the instantly claimed polypeptide of claims 18-20.  The narrower embodiments claimed in ‘192 (i.e., claims 29-48) are all encompassed by the instantly claimed peptide ligand including where the molecular scaffold is 1,3,5-TBMB (See Tite claims 38-40) thereby satisfying the claim limitations as recited in instant claims 34-36.  
Additionally, for claim 18, with respect to the method of using the peptide ligand, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Tite et al. teaches that the peptide ligand can be administered in a therapeutically effective dose to a patient in need of prevention, suppression or treatment of an inflammatory state, allergy hypersensitivity, cancer, bacterial or viral infection, and autoimmune disorder (See ‘192 specification, pg. 29, lines 3-7; pg. 31, lines 3-10) thereby encompassing the method of use as recited in instant claim 18.  Accordingly, the ‘192 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654